Title: 3d.
From: Adams, John Quincy
To: 


       Thompson went yesterday morning to Ipswich and returned last evening. I dined with him to day. Frank Bradbury and Putnam were likewise there. Amory and Townsend were sworn into Court yesterday in the afternoon, and immediately went on to Salem. Amory, whom I promised to mention this day is about twenty three. At a very early period of life he was engaged in scenes of intemperance and debauchery; and contracted a fondness for them, which he has not yet conquered. His imagination is lively and his apprehension uncommonly quick: but a great degree of volatility and unsteadiness, render all his reforming resolutions abortive. With any particular object before him he is indefatigably active, and industrious; but when it is once accomplished, he too often relapses into dissipation and inattention. Of almost three years and an half which have past since he entered Mr. Parsons’s office, he has not I suppose spent two in this Town, and of that Time perhaps he has not employ’d one half in the office. Yet such are his natural advantages for improvement, that in the short Time which he has devoted to study, he has acquired almost as much knowledge of the Law as a common person would, who should have been attentive through the whole period. Notwithstanding his habits of intemperance he has formed a tender connection with a young Lady in this Town, who is undoubtedly firmly perswaded that he will marry her. It will certainly be a great misfortune to her, should she be disappointed: for after so long, and so great an intimacy, with a young fellow whose principles and practice, are so repugnant to the general ideas of morality, and religion; it must be supposed that any other young gentleman, would be somewhat punctilious be­fore he would venture to pay his addresses to her. Unfortunately, the same causes, which are prejudicial to her reputation, will tend to render him faithless and inconstant. All that can be hoped is (and it is devoutly to be wished) that his native good sense, and strength of mind, will rise superior to all his youthful follies, and that of all the heterogeneous qualities which compose his character, the good only will remain. His manners and address are remarkably agreeable, and insinuating, and, he possess candour to applaud in others even those virtues of which he is most destitute. In short we may fairly say, that without an essential alteration in his course of life, he will ever be a worthless character; but that with such alterations as time and experience may very well produce, he may become one of the best and most useful men in the Commonwealth.
       Dr. Kilham returned this afternoon from Boston and Mr. Parsons from Ipswich.
       I took a long walk after dinner, with Putnam, F. Bradbury, and Thompson, and we passed the evening at Putnam’s lodgings.
      